            Case 20-10016-tnw                Doc 89         Filed 08/31/20 Entered 08/31/20 15:14:19                                Desc Main
                                                            Document     Page 1 of 3



                                               UNITED STATES BANKRUPTCY COURT
                                                EASTERN DISTRICT OF KENTUCKY
                                                       ASHLAND DIVISION



             IN RE: DEREK HINKLE                                CHAPTER 13                     ☒ Check if this is an amended plan,
                    JESSICA HINKLE                                                             and list below the sections of the plan
                                                                                               that have been changed.

                        DEBTOR(S)                              CASE NO 20-10016                   SECTION 2.1 & 3.2



                                           THIRD AMENDMENT TO CHAPTER 13 PLAN

                      Comes the debtors, Derek and Jessica Hinkle by counsel, and make application for leave

             to make amendments to their chapter 13 Plan, as follows:

Part 1:     Notices


             To Debtors:   This form sets out options that may be appropriate in some cases, but the presence of an option on the form
                           does not indicate that the option is appropriate in your circumstances or that it is permissible in your judicial
                           district. Plans that do not comply with local rules and judicial rulings may not be confirmable.
                            In the following notice to creditors, you must check each box that applies.
             To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                           not have an attorney, you may wish to consult one.
                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
                           objection to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered
                           by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
                           confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be
                           paid under any plan.
                           The following matters may be of particular importance. Debtors must check one box on each line to state whether
                           or not the plan includes each of the following items. If an item is checked as “Not Included” or if both boxes
                           are checked, the provision will be ineffective if set out later in the plan.


 1.1      A limit on the amount of a secured claim, set out in Section 3.2, which may result in a partial
          payment or no payment at all to the secured creditor
                                                                                                                       X Included       ☐ Not included
 1.2      Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in
          Section 3.4
                                                                                                                       X Included       ☐ Not included
 1.3      Nonstandard provisions, set out in Part 8
                                                                                                                       X included       ☐ Not included
          Case 20-10016-tnw                 Doc 89         Filed 08/31/20 Entered 08/31/20 15:14:19                                 Desc Main
                                                           Document     Page 2 of 3



Part 2:   Plan Payments and Length of Plan


          2.1 Debtor(s) will make regular payments to the trustee as follows:

                    550.00 each month for 7 months;
                    615.00 each month for 53 month;

               If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make
               the payments to creditors specified in this plan.

Part 3:   Treatment of Secured Claims


            3.2 Request for valuation of security, payment of fully secured claims, and modification of
            undersecured claims. Check one.


            [ ] None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
            The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
            [X] The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental
            secured claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed
            Amount of secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured
            claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For
            each listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.
            The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
            of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated
            in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s
            total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.
            The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
            property interest of the debtor(s) or the estate(s) until the earlier of:
            (a) payment of the underlying debt determined under nonbankruptcy law, or
            (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.
            Name of        Estimated       Collateral      Value of       Amount of       Amount of       Interest       Monthly         Estimated
            Creditor       amount of                       Collateral     claims          secured         rate*          payment to      total of
                           creditor’s                                     senior to       claim                          creditor        monthly
                           total claim                                    creditor’s                                                     payments
                                                                          claim
            Ashland        20,697.00       2015            15,000.00      0.00            15,000.00       6.25%
            Credit                         Chrysler
            Union                          300 AWD
            Ashland        10,500.00       2005 GMC        4,500.00       0.00            4,500.00        6.25%
            Credit                         Sierra 2500
            Union                          HD


          *If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secured tax
          claim shall be paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding
          any contrary provision of the plan.
          Case 20-10016-tnw              Doc 89        Filed 08/31/20 Entered 08/31/20 15:14:19                            Desc Main
                                                       Document     Page 3 of 3



Part 9:   Signature(s):


          9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

          The Debtor(s) and attorney for the Debtor(s), if any, must sign below.


          /s/ Derek Hinkle.                                                /s/ Jessica Hinkle
          Signature of Debtor 1                                             Signature of Debtor 2

          Executed on 8/28/20                                               Executed on


          /s/ Franklen K. Belhasen II                                      Date 8/28/20
          Signature of Attorney for Debtor(s)



          By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies)
          that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in Local Form
          3015-1(a), other than any nonstandard provisions included in Part 8.




                                                      CERTIFICATE OF SERVICE

                  This is to certify that a true and correct copy of the Debtors Amendment to Chapter 13
          Plan has been electronically mailed to Hon. Beverly Burden, Chapter 13 Trustee and mailed to all
                                   th
          creditors on this the 28
                                31st  day
                                      day of
                                           of August
                                              August 2020.
                                                      2020.


                                                                               /s/ Franklen K. Belhasen II
                                                                               Franklen K. Belhasen II
                                                                               Attorney at Law
                                                                               BELHASEN LAW OFFICES
                                                                               814 S. Mayo trail
                                                                               Paintsville, KY 41240
                                                                               606-789-9925
